Citation Nr: 0427108	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  94-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, including as secondary to a low back disorder.

2.  Entitlement to service connection for a hip disorder, 
including as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from June 1954 to 
December 1957, and from November 1966 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado, Regional Office (RO) that denied, in pertinent 
part, service connection for an unspecified left hip disorder 
and an unspecified bilateral leg disorder.  The denial has 
been continued by the Reno, Nevada, RO, which now has 
jurisdiction of the claims files.

These issues were remanded to RO for further development in 
September 2001.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant currently has service-connected disabilities 
for cervical disc disease and degenerative arthritis, rated 
20 percent disabling, and for lumbar disc disease with 
spondylitis, rated 20 percent disabling. 

2.  Appellant currently has nonservice-connected rheumatoid 
arthritis.

3.  Clinical evidence does not reveal chronic acquired 
disorders or disabilities of the legs or left hip during 
service or thereafter.  Pain associated with cervical or 
lumbar pathology should be considered as part of a rating for 
service connected disorders, or should be the subject of 
separate rating if affecting a different anatomical function.

4.  No separate identifiable disability of the legs or left 
hip has been shown to be related to or made worse by the 
service connected low back and neck disorders.  To the extent 
peripheral vascular disease is causing pain in the legs it is 
not shown to be related to service or to service connected 
disability.

5.  The veteran has right hip arthritis that has been 
clinically documented as likely being due to his military 
service.


CONCLUSIONS OF LAW

1.  Appellant does not have an acquired bilateral leg 
disorder or a left hip disorder that was incurred in or 
aggravated by service or that is proximately due to, the 
result of, or aggravated by his service-connected cervical 
lumbosacral spine disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  With resolution or reasonable doubt in the appellant's 
favor, right hip arthritis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  The initial rating decision was made 
prior to enactment of the VCAA, but the appeal was pending 
before the Board on the date of enactment of the VCAA.  The 
VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in November 1991.  The 
original rating decision of November 1992, the Statement of 
the Case (SOC) in March 1993, and Supplemental Statements of 
the Case (SSOC) in November 1993, October 2000, January 2003, 
and January 2004 all listed the evidence on file that had 
been considered in formulation of the decision.  RO sent 
appellant duty-to-assist letters in April 2002, April 2003, 
October 2003, and March 2004.   

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  He has essentially been told to 
submit all information that he has, and apparently has done 
so.  The Board is aware of no additional outstanding evidence 
that would be relevant to the issue service connection, and 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical 
records, VA treatment records, and treatment records from 
several private physicians.  Appellant was also afforded 
several VA medical examinations.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  There is a 
note that appellant complained of left hip pain in February 
1977, which was treated with heat and with pain medication; 
otherwise, there is no notation of any medical notation in 
regard to the lower extremities.  Appellant's retirement 
physical in February 1986 notes lower extremities as 
"normal"

Appellant submitted his claim for service connection for 
service connection of an unspecified bilateral leg condition 
and an unspecified hip condition in November 1991.  He also 
claimed service connection for low back disorder and a number 
of other disabilities.

Appellant underwent a VA medical examination in June 1992.  
In regard to the claimed hip condition, the examiner noted 
that appellant was unfamiliar with a hip condition, and that 
appellant believed that both the hip condition and the 
claimed bilateral leg condition were part of the symptom 
complex associated with his back condition.  Appellant 
complained of pain that begins in the mid low back and 
radiates to the hips (usually to the left but sometimes to 
the right also), as well as of paresthesias of the left leg 
and bilateral lower extremity muscle fatigue.  On evaluating 
appellant's lower extremities, the examiner found no evidence 
of deformities or atrophy.  Thigh and calf circumferences 
were identical bilaterally, and muscle strength in the lower 
extremities was normal.  Ambulation was normal, except that 
appellant was unable to heel walk.  Based upon her 
observations, the examiner was unable to diagnose a 
disability for either the hips or the legs.  In regard to the 
lumbar spine, the examiner diagnosed chronic low back strain 
with muscle spasms, degenerative disc disease, and mild 
anterior listhesis of the lower vertebral body. 

RO issued a rating decision in November 1992 denying service 
connection for left hip disorder because there was no 
evidence of a current disability; RO apparently confined the 
rating to left hip because service medical records showed 
treatment in service for the left hip but not the right hip.  
The same rating decision denied service connection for low 
back pain because the condition appeared to be a congenital 
condition not aggravated by service.

Appellant submitted medical records from Peterson Air Force 
Base showing that in August 1993 appellant sought treatment 
for multiple joint pains (hands, shoulders, knees, ankles, 
neck, and back) of 3 months duration.  Appellant denied 
previous history other than low back pain since 1967.  The 
provider diagnosed polyarthritis, probably rheumatoid 
arthritis.  RO denied service connection for rheumatoid 
arthritis in the Supplemental Statement of the Case (SSOC) 
dated November 1993.  This SSOC also continued the denials of 
service connection for bilateral leg disorder and left hip 
disorder.

Appellant underwent bilateral knee X-rays by VA in September 
1997.  These X-rays showed mild narrowing of the medial joint 
compartments bilaterally, and a small right infrapatellar 
spur.

Appellant underwent bilateral hip X-rays by VA in May 1999.  
The examiner's impression was minor arthritic changes 
involving the femoral head of the right hip, and normal hip 
examination of the left hip.    

Appellant underwent a VA vascular examination in May 1999.  
The examiner reviewed appellant's medical records.  Appellant 
complained of pain starting in the back and radiating to the 
knees and ankles of both legs, worse on the left than the 
right.  The examiner conducted arterial Doppler studies and 
an ankle brachial pressure index.  The examiner diagnosed 
peripheral vascular disease involving the left lower 
extremity more than the right.

Appellant also underwent a VA neurological examination in May 
1999.  Appellant complained of chronic back pain and chronic 
neck pain, and stated that he has been diagnosed with 
inflammatory rheumatoid arthritis and peripheral vascular 
disease.  The examiner conducted a neurological examination 
of appellant and opined that the hip joint pain is secondary 
to osteoarthritis, and that it is at least as likely as not 
that the condition is related to appellant's military 
service.

Appellant also underwent a VA orthopedic examination in May 
1999.  The examiner reviewed the C-file.  In regard to the 
legs, the examiner found intact deep tendon reflexes but 
dysthesias in the posterior aspect bilaterally, with normal 
muscle bulk.  Examination of the hips revealed deep groin 
tenderness bilaterally.  Radiographs revealed no bony 
abnormality of the legs, but revealed subchondral sclerosis 
with irregularity of the hips bilaterally.  The examiner 
opined that the bilateral hip condition is part of the 
rheumatoid disorder, and that it is as likely as not that the 
rheumatoid disorder was aggravated by appellant's military 
service.  The examiner opined that the bilateral leg 
condition is in the form of pain radiating from the 
lumbosacral spine.  The examiner also explained that 
appellant's back condition is a combination of inflammatory 
and degenerative changes.

The VA medical examiner who conducted the orthopedic 
examination in May 1999 issued an addendum in August 1999 
amplifying the original examination report.  The examiner 
explained that rheumatoid arthritis is a disease that 
develops slowly, and that in the examiner's professional 
medical opinion it is as likely as not that the physical 
activities during military service contributed to the 
aggravation of the symptoms of pain in the bilateral hips, 
which retrospectively are seen to be due to rheumatoid 
arthritis as verified by clinical examination, serology, and 
radiographs.

RO issued a rating decision in July 1999 awarding service 
connection for lumbar disc disease with spondylitis, and 
another rating decision in February 2000 awarding service 
connection for degenerative arthritis of the cervical spine.

The Board remanded the issues of entitlement to service 
connection for bilateral leg disorder and left hip disorder 
to RO for further development in September 2001.  The Board 
instructed RO to contact appellant for clarification as to 
whether appellant is claiming that he has leg and hip 
disabilities that are distinct from the lumbar spine 
condition; if anything other than lumbar spine, RO was to 
obtain clarification from appellant regarding the specific 
nature of the disabilities claimed.  RO was also instructed 
to afford appellant a VA medical examination in regard to any 
disorders of the lower extremities specified by appellant.  
However, appellant did not respond to multiple letters from 
RO requesting clarification as to what specific disorders 
were being claimed.  

Appellant underwent a VA neurological examination in August 
2002.  The examiner reviewed appellant's record.  Appellant 
complained of pain all over his body, with the low back pain 
radiating down the right leg into the ankle.  The examiner 
recorded an impression of arthropathy in the knee and ankle 
joints, but was unable to finish the examination because 
appellant refused to finish the study.

Appellant also underwent a VA orthopedic examination in 
August 2002.  Appellant complained of constant pain 
unrelieved by a lumbar corset or pain relievers.   The 
examination was confined to the lumbar and cervical spine and 
did not make any mention of appellant's hip and leg 
disorders.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may be granted for a disability found to 
be proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993); Allen, supra.
  
Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, VA medical examinations 
show no leg or hip disorder other than pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The Board accordingly finds that 
the first step of the Wallin analysis (evidence of a current 
disability) has not been satisfied, except as to the right 
hip as will be discussed below.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, VA rating decisions record service-connected 
disabilities for degenerative arthritis and disc disease of 
the cervical spine and for lumbar disc disease with 
spondylitis.  The Board accordingly finds that the second 
step of the Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  There being no diagnosed 
nonservice-connected disability of the left hip or legs, it 
follows that there can be no medical evidence of nexus.  The 
VA orthopedic examiner stated in his opinion in May 1999 that 
appellant had pain radiating from his lumbosacral spine to 
his legs, and arthritis of the lumbosacral spine with 
degenerative disease is a service-connected disability.  
However, as noted above, pain in the legs, even if radiating 
from a part of the body with service-connected arthritis, 
does not constitute a separate, secondary disability.  The 
Board accordingly finds that the Wallin analysis is not 
satisfied in regard to the issue of bilateral leg pain.  To 
the extent there is peripheral vascular disease that is 
causing leg pain, there are no evidence or findings that this 
is related to service or service connected disorders.

The situation is similar in regard to nexus evidence for the 
left hip disorder.  The VA neurological examiner stated in 
May 1999 that the hip pain is secondary to appellant's 
osteoarthritis, which is a service-connected condition.  
Osteoarthritis was not clinically established in the left 
hip.  X-rays were negative.  However, the VA orthopedic 
examiner stated in May 1999 and August 1999 that the hip pain 
is the result of appellant's rheumatoid arthritis, which is 
not a service-connected condition and for which in fact 
service condition was denied in the SSOC of November 1999.  
The VA orthopedic examiner's May 1999 report stated that 
appellant's back condition is a combination of inflammatory 
and degenerative changes, but that in any case the hip, leg, 
and back disorders are interrelated and are consequent to 
military service.  However, there is no diagnosed disability 
of the bilateral hips, the only abnormality noted being pain.  
The Board accordingly finds that the Wallin analysis is not 
satisfied in regard to the left hip disability.  

The Wallin analysis, above, is employed to determine whether 
a nonservice-connected disability was caused by a service-
connected disability.  Service connection can also be granted 
for a nonservice-connected disability that is aggravated by 
(not necessarily caused by) a service-connected disability, 
in which case the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In this case, there is no entitlement to 
service connection under the Allen precedent because Allen, 
like Wallin, presupposes that there is a distinct nonservice-
connected disability to be rated.  There being no diagnosed 
left hip or bilateral leg abnormality other than pain, 
compensation is not available under Allen.

Additionally, consideration has been given to direct service 
connection.  As to the legs and left hip, no chronic acquired 
pathology has been shown that is related to service or in-
service occurrence or event.  As noted, the principal 
complaint concerns pain of the extremities, without separate 
identifiable entity.  To the extent that there is peripheral 
vascular disease that is causing pain, it is not shown to 
have been present in service nor is it shown to be otherwise 
related to service.  Additionally there is no evidence of a 
left hip disorder.  The pain in that hip is either related to 
service connected back pathology or to non-service connected 
pathology.  There is no separate pathology to service 
connect.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claims (except as noted 
below) and the benefit-of-the-doubt rule does not apply.  

As to the right hip, a significantly different picture is 
demonstrated by the evidence on file.  As to this pathology, 
there is a separate disorder that can be identified.  X-rays 
have revealed the presence of osteoarthritis of the right 
hip.  He is currently service connected for systemic 
osteoarthritis that effects the back.  In addition, there is 
a medical opinion that there was osteoarthritis of the hips 
(as otherwise noted, it is only confirmed in the right hip) 
and that the pathology was likely related to service.  Thus, 
as to this issue, the evidence is in balance.  Resolving 
reasonable doubt in the appellant's favor, there is a basis 
for granting service connection for the right hip disorder.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a bilateral leg disorder and a left 
hip disorder is denied.

With resolution of reasonable doubt in the appellant's favor, 
service connection for arthritis of the right hip is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



